Harrison, J. It was not essential that the indictment should have specifically alleged that the owner of the liquor had not obtained license. Without evidence to the contrary the law presumed the defendant to be the owner. A licensed liquor dealer may sell by an agent or servant, and if the sale has been made by the defendant, as the agent or servant of one who had a license, that was matter of defense upon the trial. The State v. Keith, 37 Ark., 96. The indictment was sufficient and the court erred in sustaining the demurrer to it. The judgment is reversed and the cause remanded.